Citation Nr: 0712980	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-39 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The appellant brought this claim as the widow of a deceased 
individual who had service with the Philippine Commonwealth 
Army.  He died in January 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's late husband had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, which is recognizable as service in the Armed 
Forces of the United States.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits, based 
upon qualifying service by the appellant's late husband, have 
not been met.  38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In the present case, the Board believes the applicable facts 
and law do not warrant further notice and/or development 
pursuant to the VCAA.  As will be shown in the discussion 
below, the appellant's lack of basic eligibility for VA 
pension benefits is clear under the law, so there can be no 
prejudice in not engaging in further VCAA notice or 
development action.  See, e.g., Valaio v. Principi, 17 Vet. 
App. 229, 231-32 (2003), holding that any error in applying 
the VCAA is nonprejudicial where the facts are not in dispute 
and the facts averred could not conceivably lead to a 
different result.  See also Mason v. Principi, 16 Vet. App. 
129, 132 (2002), to the effect that the VCAA is not 
applicable to a claim in which the law, and not the evidence, 
is dispositive of the claim.  Therefore, the Board may 
proceed with the appellant's claim at this time.

II.  Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army (prior to July 1, 1946) is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8(c) and 
(d).  Active service will be the period certified by the 
service department.  38 C.F.R. § 3.9(a), (d).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1).  Under that 
authority, the Secretary has promulgated, inter alia, 38 
C.F.R. §§ 3.40, 3.41, and 3.203(a), (c), to govern the 
conditions under which the VA may extend veterans' benefits 
based upon service in the Philippine Commonwealth Army.  
Those regulations require that service in the Philippine 
Commonwealth Army (and thus potential veteran status) be 
proven with either official documentation issued by a United 
States service department or verification of the claimed 
service by such a department.  See 38 C.F.R. § 3.41(a) 
(authorizing potential veteran status for Philippine 
personnel "from the date certified by the Armed Forces [of 
the United States]"); 3.203(a) (requiring service department 
documentation of service where available); § 3.203(c) 
(requiring service department verification of service where 
documentation is not available).

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Duro v. Derwinski, 2 Vet. 
App. at 532.  Thus, if the United States service department 
declines to verify the claimed service, the applicant's only 
recourse to alter such certification lies within the relevant 
service department, not VA.  Soria v. Brown, supra, 118 F. 3d 
at 749.

In short, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is 
not eligible for VA benefits based upon Philippine service 
unless a United States service department documents or 
certifies his or her service, or, as in this case, the 
service department verifies the service of the party whose 
alleged service is the basis of the claim, i.e., the 
decedent.  Soria v. Brown, 118 F. 3d at 749.

The appellant maintains that she is entitled to VA benefits 
based upon the decedent's alleged qualifying military service 
in the United States Armed Forces during World War II.  While 
she has submitted evidence in support of her claim, including 
Philippine Army documents, this documentation fails to meet 
the requirements of 38 C.F.R. § 3.203(a).  In this regard, 
the Board notes that none of her submissions consists of a 
document from a United States service department.

In April 2004, the NPRC certified that the decedent had no 
recognized guerrilla service, nor was he a member of the 
Commonwealth Army in the service of the Armed Forces of the 
United States.  The appellant has provided no additional 
information about her late husband under which the RO should 
have ordered another search of NPRC records.  Thus, in April 
2004, the NPRC had before it all of the facts and 
circumstances necessary to determine the nature of 
appellant's late husband's service.

As stated, based upon the provisions of 38 C.F.R. § 3.203, 
none of the documents submitted by the appellant constitutes 
valid evidence of service, because none of those documents 
was issued by a United States military service department.  
Also, the April 2004 certification from the NPRC indicating 
that the appellant's deceased spouse had no qualifying 
service is binding on VA.  See generally Spencer v. West, 13 
Vet. App. 376 (2000).  Moreover, the appellant has provided 
no further evidence that would warrant a request for re-
certification from the service department.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).

The Board finds, therefore, that the appellant's late husband 
had no qualifying service in the United States Armed Forces, 
that he was not a "veteran" for VA benefits purposes, and 
that she is, thus, not eligible for benefits under the laws 
administered by VA.  As the law and not the evidence of 
record is dispositive in this case, the claim must be denied 
because of the lack of legal entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  The 
appellant's proper remedy regarding service verification 
would be an application to the Board of Correction of 
Military Records.  See Cahall v. Brown, 7 Vet. App. 232 
(1994).


ORDER

Basic eligibility for VA death benefits is not established, 
and the appeal is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


